     Case 2:20-cv-02315-KJD-VCF Document 4 Filed 02/09/21 Page 1 of 2




1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                  ***
9     CLIFFORD SCHUETT,                             Case No. 2:20-cv-02315-KJD-VCF

10                                      Petitioner, ORDER
11           v.
12
      GOVERNOR STATE OF NEVADA, et al.,
13
                                    Respondents.
14

15          Nevada state prisoner Clifford Schuett has filed what he has styled as a petition
16   for writ of habeas corpus under 28 U.S.C. § 2254 seeking to be removed from the High
17   Desert State Prison infirmary where he claims inmates with COVID-19 are being
18   housed with inmates like Schuett who do not have COVID-19 (ECF No. 1-1). His
19   application to proceed in forma pauperis is granted (ECF No. 3.) He alleges in his
20   petition that prison officials are acting with deliberate indifference to a serious risk to his
21   health and safety in violation of his rights under the Eighth Amendment. He claims that if
22   he were to contract COVID-19 he would be at a high risk of serious illness and death
23   given his age (66 years old) and his underlying health conditions (paraplegic confined to
24   a wheelchair).
25          Having considered the petition under Habeas Corpus Rule 4, the court has
26   concerns regarding the procedural viability and merits of the petition. Even so, the
27   petition warrants service on the respondents and an expedited response.
28
                                                    1
     Case 2:20-cv-02315-KJD-VCF Document 4 Filed 02/09/21 Page 2 of 2




1           IT IS THEREFORE ORDERED that petitioner’s application to proceed in forma

2    pauperis (ECF No. 3) is GRANTED.

3           IT IS FURTHER ORDERED that that the Clerk of Court detach, file and

4    electronically serve the petition (ECF No. 1-1) and a copy of this order on the

5    respondents.

6           IT IS FURTHER ORDERED that the Clerk add Aaron D. Ford, Nevada Attorney

7    General, as counsel for respondents and provide respondents an electronic copy of all

8    items previously filed in this case by regenerating the Notice of Electronic Filing to the

9    office of the AG only.

10          IT IS FURTHER ORDERED that respondents will have 10 days from the date of

11   entry of this order to appear in this action and to answer or otherwise respond to the

12   petition. Petitioner will then have 5 days to file a reply.

13

14          DATED: 9 February 2021.

15

16                                                      KENT J. DAWSON
                                                        UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
